DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30th, 2021 has been entered.
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on August 30th, 2021, has been entered. 
Upon entrance of the Amendment, claims 7, 11, and 15 were amended. Claims 7-20 are currently pending. 
Response to Arguments
Applicant’s arguments with respect to amended features of claim 7 and claim 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-8, 11, 13, 15, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamauchi et al. (U.S. Patent No. 10,971,431).
Regarding to claim 7, Yamauchi teaches an electronic package (Fig. 7, Fig. 11), comprising:
a framing component formed from a cured epoxy material (Fig. 7, element 30, column 10, lines 39-41), wherein the framing component comprises at least two components embedded in the framing component (Fig. 7, element 10a and element 20, column 10, lines 7-8; column 9, lines 23-26), wherein the at least two components comprises at least one attachment feature within the framing component (Fig. 7, element 10a, column 10, lines 7-8), wherein the at least one attachment feature comprises a liquid channel formed in the framing component (Fig. 7, element 13a, column 10, lines 47-48), and wherein the at least two components further comprises a heat generating semiconductor chip (Fig. 7, element 20, column 9, lines 23-26); and
a heat exchange component comprising a liquid channel formed in the heat exchange component and at least one mechanical feature (Fig. 11, element 92, column 19, lines 49-50, heat exchange component comprising a liquid channel, which is the tube connected to and for flowing fluid to feature 92, formed in the heat exchange component, and mechanical feature 92), wherein the at least one mechanical feature mates with the at least one attachment feature to join the heat exchange component to the framing component and positions the heat exchange component to provide heat exchange to the heat generating semiconductor chip (Fig. 11, column 14, lines 48-58).
Regarding to claim 8, Yamauchi teaches a thermal interface material affixed between the heat generating semiconductor chip and the heat exchange component (Fig. 7, element 41).
Regarding to claim 11, Yamauchi teaches wherein the liquid channel in the framing component is joined to the liquid channel in the heat exchange component (Fig. 11), and wherein the electronic package is connected to a liquid coolant system which circulates a liquid coolant through the electronic package via the liquid channel in the framing component and the liquid channel in the heat exchange component (column 9, lines 46-50).
Regarding to claim 13, Yamauchi teaches the at least one attachment feature within the framing component comprises at least one preformed component embedded in the framing component (Fig. 7, element 10a is a preformed component embedded in the framing component 30).
Regarding to claim 15, Yamauchi teaches an electronic package, comprising:
a framing component formed from a cured epoxy material (Fig. 7, element 30, column 10, lines 39-41), wherein the framing component comprises at least two components embedded in the framing component (Fig. 7, element 10a and element 20, column 10, lines 7-8; column 9, lines 23-26), wherein the at least two components comprise at least one attachment feature within the framing component (Fig. 7, element 10a, column 10, lines 7-8), wherein the at least one attachment feature comprises a liquid channel formed 13a, column 10, lines 47-48), and wherein the at least two components further comprises a semiconductor chip (Fig. 7, element 20, column 9, lines 23-26); and
an additional structural component comprising a liquid channel formed in the additional structure component and at least one mechanical feature (Fig. 7, Fig. 11, additional structural component comprising a liquid channel, which is the tube connected to and for flowing fluid to feature 92, formed in the additional structure component, and mechanical feature 92), wherein the at least one mechanical feature is positioned within the at least one attachment feature to join the additional structural component to the framing component and to provide structural features to the electronic package (Fig. 11, column 14, lines 48-58).
Regarding to claim 19, Yamauchi teaches the at least one attachment feature within the framing component comprises at least one preformed component embedded in the framing component (Fig. 7, element 10a is a preformed component embedded in the framing component 30).
Allowable Subject Matter
Claims 9-10, 12, 14, 16-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 9, the prior art fails to anticipate or render obvious the claimed limitations including “the at least one attachment feature comprises a first attachment feature and a second attachment feature, wherein the first attachment feature comprises a positioning feature 
Regarding to claim 10, the prior art fails to anticipate or render obvious the claimed limitations including “the at least one attachment feature comprises three or more attachment features, wherein at least one of the three or more attachment features provides a positioning feature” in combination with the limitations recited in claim 7.
Regarding to claim 12, the prior art fails to anticipate or render obvious the claimed limitations including “the at least one mechanical feature of the heat exchange component comprises a post, wherein the post further comprises a post stop, wherein the post is positioned in the at least one attachment feature, wherein the post stop positions the heat exchange component above the heat generating semiconductor chip to control a bondgap between the heat exchange component and the heat generating semiconductor chip” in combination with the limitations recited in claim 7.
Regarding to claim 14, the prior art fails to anticipate or render obvious the claimed limitations including “the at least one attachment feature within the framing component comprises at least one drilled component formed into the framing component” in combination with the limitations recited in claim 7.
Regarding to claim 16, the prior art fails to anticipate or render obvious the claimed limitations including “the at least one attachment feature comprises a first attachment feature and a second attachment feature, wherein the first attachment feature comprises a positioning feature and wherein the second attachment feature prevents a rotation and a misalignment of the additional structural component” in combination with the limitations recited in claim 15.
Regarding to claim 17, the prior art fails to anticipate or render obvious the claimed limitations including “the at least one attachment feature comprises three or more attachment features, wherein at least one of the three or more attachment features provides a positioning feature” in combination with the limitations recited in claim 15.
Regarding to claim 18, the prior art fails to anticipate or render obvious the claimed limitations including “the at least one mechanical feature of the additional structural component comprises a post, wherein the post further comprises a post stop, wherein the post is positioned in the at least one attachment feature, wherein the post stop positions the additional structural component to provide the structural features to the electronic package” in combination with the limitations recited in claim 15.
Regarding to claim 20, the prior art fails to anticipate or render obvious the claimed limitations including “the at least one attachment feature within the framing component comprises at least one mechanically patterned component formed into the framing component” in combination with the limitations recited in claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A VU/Primary Examiner, Art Unit 2828